Opinion by
Mr. Justice Williams,
The fourth, fifth, sixth and seventh assignments of error relate-to the action of the court in permitting certain witnesses to express an opinion upon the value of the property of the plaintiff as it was before and after the appropriation by the defendants of water from Crum creek. The defendants had seized under-the right of eminent domain two millions of gallons per day of' the water which was not returned again to the stream. The plaintiff used the stream to aid in propelling their machinery, and the withdrawal of two millions of gallons had the effect of" reducing the value of the stream as a water power by about two and a half horse power. The question before the jury was the *245extent to which, this action of the water company had reduced the actual value of the plaintiff’s property. The evidence offered bore directly upon that question, and we think the witnesses were properly admitted. They showed upon the examination to which they were severally subjected a sufficient knowledge of the subject to which their attention was called to qualify them to speak upon it. The value of their testimony was for the jury to determine.
The eighth assignment of error complains of the answer of the learned judge to the defendant’s first point. It is contended that the answer was calculated to leave the jury under the impression that the plaintiff’s damages were simply so much money as would replace with steam the two and a half horse power previously furnished by the water taken by the defendant company. We do not think the answer justifies the criticism thus made upon it. On the other hand, the learned judge instructed the jury to ascertain the difference in value of plaintiff’s property, considering it first as it was before the appropriation of the water by the defendant and then considering it as it was affected by that appropriation. This is the true rule to apply. It fixes the loss of the party affected by the exercise of the right of eminent domain, and for that reason correctly measures the damages to which he is entitled. The ninth, tenth and eleventh assignments are directed to certain portions of the charge which it was alleged were harmful to the plaintiff. They contain statements, .explanations and remarks that were not necessary and that it might have been in better form to omit, but we are unable to see that they could have misled the jury or been injurious to the case of the plaintiff. These assignments are not sustained. We see no other subject raised by the assignments not already referred to that requires discussion.
The judgment is therefore affirmed.